internal_revenue_service number release date index number ---------------------------------------------- -------------------------------- -------------------------------------- -------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------- telephone number -------------------- refer reply to cc fip b02 plr-133645-15 date january taxpayer -------------------------------- country state ------------------------- --------------------- ------------ dear ------------- this is in response to your letter dated date requesting that certain interests held in a partnership will be considered obligations in_registered_form if the interests in the partnership are transferable according to the procedures described in sec_5f_103-1 of the temporary income_tax regulations facts taxpayer is an exempted company organized under the laws of country taxpayer uses the calendar_year as its accounting_period for federal_income_tax purposes and an accrual_method as its overall_method_of_accounting taxpayer is directly owned by a state limited_partnership domestic feeder and two exempted companies each formed under the laws of country and classified as a partnership for u s federal_income_tax purposes each a foreign feeder the primary activity of domestic feeder and foreign feeders will be to raise money from u s and foreign investors to purchase their respective interests in taxpayer taxpayer will use the amounts it receives as capital contributions from domestic feeder and foreign feeders to acquire interests in a limited_partnership expected to be organized plr-133645-15 under the laws of state and treated as a partnership for federal_income_tax purposes partnership taxpayer will hold an approximately percent interest in partnership partnership will have the ability to acquire student loans accept additional capital contributions and use principal pay downs on the loans it holds to finance acquisition of additional student loans therefore taxpayer represents that partnership will have the power to vary the investments it holds taxpayer further represents that it will not operate in a manner that will cause foreign feeders to be engaged in the conduct_of_a_trade_or_business in the united_states within the meaning of sec_871 or a of the internal_revenue_code partnership will use the amounts it receives as capital contributions from taxpayer and other partners to acquire student loans in the secondary market the student loans taxpayer represents that the student loans are not in_registered_form within the meaning of sec_5f_103-1 partnership will acquire the student loans with the intent to hold them as capital assets for investment until maturity and will not be a trader or dealer in the student loans or other_property taxpayer represents that interests in partnership will be transferable only pursuant to procedures described in sec_5f_103-1 and therefore are in_registered_form within the meaning of this regulation specifically the following procedures will be used for transfer of interests in the partnership first under applicable law and under the terms of the limited_partnership agreement the general_partner will be obligated to keep a full and accurate register of the interests in partnership only those persons that are listed as partners of partnership on a schedule of partners will be entitled to a distributive_share of partnership’s income with respect to the student loans the schedule of partners will be a schedule maintained by the general partners containing the following information with respect to each partner in partnership name address date of admission amount and date of all capital contributions and the amount and date of any transfers to which the general_partner consents second the interests in partnership will be transferred only with written consent of the general_partner which the general_partner will have the right to withhold at its sole discretion the transferee will become a member of partnership only when the general_partner enters the transferees name on the schedule of partners the ownership of an interest in partnership will be required to be reflected in a book entry that identifies the owner of an interest and will be transferable only through a book system maintained by partnership and its general_partner in accordance with the requirements of sec_5f_103-1 as a result the right to receive a distributive_share of partnership’s income attributable to principal and interest with respect to the student loans will be plr-133645-15 transferable only through a book entry system maintained by partnership in accordance with the requirements of sec_5f_103-1 taxpayer represents that its business_purpose in creating this investment structure is to provide investors in domestic and foreign feeders with the ability to invest in a pool of student loans and to receive a return on their investment that is above-market on a risk-adjusted basis furthermore this investment structure enables the investors in taxpayer to invest in a pool of student loans without incurring the significant administrative costs of creating multiple grantor trusts law sec_163 disallows a deduction for interest on any registration-required_obligation unless the obligation is in_registered_form sec_163 defines the term registration-required_obligation as an obligation including any obligation issued by a governmental entity other than an obligation which i is issued by a natural_person ii is not of a type offered to the public or iii has a maturity at issue of not more than one year sec_1_163-5t provides that a pass-through or participation_certificate evidencing an interest in a pool of mortgage loans which under subpart e of subchapter_j of the code is treated as a_trust of which the grantor is the owner or similar evidence of interest in a similar pooled_fund or pooled trust treated as a grantor_trust pass-through certificate is considered to be a registration-required_obligation under sec_163 and sec_1_163-5 if the pass-through certificate is described in sec_163 and sec_1_163-5 without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is described in sec_163 and sec_1_163-5 sec_1_871-14 of the income_tax regulations provides that no tax shall be imposed under sec_871 sec_871 sec_881 or sec_881 on any portfolio_interest as defined in sec_871 and sec_881 received by a foreign_person under sec_871 and sec_881 interest must be paid on an obligation that is in_registered_form to qualify as portfolio_interest the term registered_form has the same meaning given such term by sec_163 sec_871 and sec_881 sec_1_871-14 provides that the conditions for an obligation to be considered in_registered_form are identical to the conditions described in sec_5f_103-1 sec_1_871-14 provides that interest received on a pass-through certificate qualifies as portfolio_interest if the interest satisfies the conditions in sec_1_871-14 without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is described in sec_1_871-14 this paragraph only applies to payments made to the holder of the pass-through certificate plr-133645-15 from the trustee of the pass-through trust and does not apply to payments made to the trustee of the pass-through trust sec_5f_103-1 provides generally that an obligation is in_registered_form if i the obligation is registered as to both principal and any stated_interest with the issuer or its agent and transfer of the obligation may be effected only by surrender of the old instrument and either the reissuance by the issuer of the old instrument to the new holder or the issuance by the issuer of a new instrument to the new holder ii the right to the principal of and stated_interest on the obligation may be transferred only through a book entry system maintained by the issuer or its agent as described in sec_5f_103-1 or iii the obligation is registered as to both principal and stated_interest with the issuer or its agent and may be transferred through most of the methods described in i and ii above sec_5f_103-1 provides that an obligation will be considered transferable through a book entry system if the ownership of an interest in the obligation is required to be reflected in a book entry whether or not physical securities are issued a book entry is a record of ownership that identifies the owner of an interest in the obligation sec_301_7701-4 of the procedure and administration regulations provides that an investment_trust with a single class of undivided beneficial_interest in the trust assets is classified as a_trust if there is no power under the trust agreement to vary the investment of the certificate holders analysis the purpose of the registration requirement for certain obligations is to prevent the underreporting of tax on gains on sales on both taxable and tax-exempt securities and to ensure that securities will be sold or resold in connection with the original issue only to persons who are not united_states persons see sec_1_163-5 taxpayer has represented that the student loans are not in_registered_form sec_1_163-5t provides that an interest a pass-through certificate in a_trust that is treated as a grantor_trust is considered to be an obligation in_registered_form if the pass-through certificate is in_registered_form without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is in_registered_form taxpayer has represented that partnership is not treated as a grantor_trust under sec_301_7701-4 partnership will acquire multiple student loans and hold those loans as a single pool of assets partnership will distribute income received on the pool of student loans to its partners as an aggregated stream of income without regard to particular student loans in the pool in this manner the student loans held by partnership are similar to a pool of mortgage loans plr-133645-15 in this case the interests in partnership will be transferable only pursuant to the procedures described in sec_5f_103-1 interests in partnership will be transferred in accordance with sec_5f_103-1 furthermore partnership will maintain a book entry system as described in sec_5f_103-1 and the right to receive distributions of principal and interest on the student loans will be transferable only by this book entry system conclusion we conclude based on the facts of this case that the interests in partnership are similar evidences of interest in a similar pooled_fund within the meaning of sec_1_163-5t and that if the requirements of sec_5f_103-1 are satisfied the interests in partnership will be considered obligations in_registered_form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied regarding whether any payment of interest on the interests in partnership will qualify as portfolio_interest for purposes of sec_871 and sec_881 furthermore no opinion is expressed or implied as to whether partnership is engaged_in_a_trade_or_business_within_the_united_states or whether the interest in partnership is effectively connected with that trade_or_business this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker________________ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
